UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):April 2, 2012 EMMIS COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) INDIANA (State of incorporation or organization) 0-23264 (Commission file number) 35-1542018 (I.R.S.Employer Identification No.) ONE EMMIS PLAZA 40 MONUMENT CIRCLE SUITE 700 INDIANAPOLIS, INDIANA 46204 (Address of principal executive offices) (317) 266-0100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.Submission of Matters to a Vote of Security Holders At the Special Meeting of shareholders of Emmis Communications Corporation held on April 2, 2012, the following director was elected, and the following additional proposal was voted upon and adopted: Election of Director by Preferred Shareholders: Shareholder Votes Director For Withheld Michelle D. Bergman Shareholder Votes Proposal For Against Abstain Proposal to approve the 2012 Retention Plan and Trust Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMMIS COMMUNICATIONS CORPORATION Date: April 2, 2012 By: /s/J. Scott Enright J. Scott Enright, Executive Vice President, General Counsel and Secretary 3
